Title: To Thomas Jefferson from Charles C. Ludlow, 2 July 1805
From: Ludlow, Charles C.
To: Jefferson, Thomas


                  
                     Sir—
                     
                     New York July 2nd: 1805.
                  
                  On receipt of your Excellencys Letter of the 2nd: Inst: I waited on Mr: Daniel Ludlow and rectified the mistake by refunding him the $231 3/100 which he paid to Capt: Hazard, and now return the papers with Mr: Ludlow’s acknowledgments—
                  I remain most respectfully Your Excellencys huml Sert:
                  
                     Chas: Ludlow
                     
                  
               